WILLIAMS, J.
After the plaintiff had rested his case, counsel for the defendant made the following statement:
“I desire to move the court to arrest the -evidence from the jury and direct said jury to return a verdict for the defendant, on the grounds that the defendant was a m.nor at the time of the accident, and at the time of the filing of the petition, and there has been no proper service under the statute on said minor. Farther, I move the court to direct a verdict for the defendant, on the ground of failure of proof of any negligence or carelessness on the part of the defendant.”
The court thereupon overruled the motion, and the jury returned a verdict in favor of the plaintiff for $300.00. Edward C. Hobert, the defendant below, brings this proceeding in error, claiming that the court below committed reversible error in overruling his motion for a directed verdict fpr the reason that he was not properly served as a minor under §11291, GO.
We are of the opinion that the defendant, by his course of conduct after he became of age, waived service of summons upon him as a minor under the' provisions of that section and entered his appearance in the cause.
The judgment will therefore be affirmed.
LLOYD and RICHARDS, JJ, concur.